Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	The amendment filed May 18th, 2021 has been entered. Currently, amended claims 1-20 remain pending in the application and are rejected. Independent claims 1, 9, and 15 were amended by the Applicant without the addition of new matter; however, introducing new limitations that ultimately change the scope of claims 1-20. Furthermore, the amendment to claim 10 overcomes a previous 112(b) rejection that were set forth in the Non-Final Office Action mailed 02/18/2021. Lastly, a new claim objection for claim 9 is recited below. 
Response to Arguments
2.	Applicant’s amendment to independent claim 1, 9, and 15 is sufficient to overcome the previous 35 USC § 102 rejection of claims 1-4, 6-18, and 20 recited in the Non-Final Office Action mailed 02/18/2021.
Applicant’s arguments, see Remarks on Pages 9-11, filed 05/18/2021, with respect to the rejection of claims 1-4, 6-18, and 20 under 35 USC § 102 and claims 5 and 19 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the prior art of the record: The primary reference, Turtzo (U.S. Patent No. 6099490), remains applicable to the new grounds of rejection as this reference discloses the crux of the structural elements being claimed in this instant application. Additionally, secondary reference, Robinson et al. (U.S. Patent No. 9962284), is included as teaching the pertinent secondary features of the amended claims of this instant application. Overall, the combination of these references are observed in a new perspective, with regards to the inclusion of additional references.

Claim Objections
Claims 9-14 are objected to because of the following informalities:  
In claim 9, line 16, “to be located entirely inward of an internal side of the inner belt” should read --to be located entirely inward of the internal side of the inner belt--.
Claims 10-14 are objected to based on dependency to an objected to claim. 
Appropriate correction is required.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “distraction devices” in claims 1, 3-4, 7-9, 11-15, and 17-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The word “device” is a placeholder for the word “means”. For examination purposes, the phrase “distraction devices” in claims 1, 3-4, 7-9, 11-15, and 17-18 is interpreted as “Examples of the distraction device 62 include padding, clothing (e.g., a sock, a folded sock), air pressure tubing, a ball (e.g., a tennis ball, a racquet ball, a myofascial release ball, a pressurized ball), a pad, any other device or item that may apply pressure to a portion of a user when the distraction device 62 is positioned within a back pocket 58 and also when the inner belt 14 encircles the waist portion of the user, or any combination of the preceding. In some examples, the distraction device 62 may be a static device (e.g., it may not move or vibrate). In other examples, the distraction device 62 may be a dynamic device (e.g., it may move or vibrate). For example, the distraction device 62 may be a vibrating pad or ball. In some examples, the distraction device 62 may be heated above room temperature or cooled below room temperature. As is illustrated, the distraction devices 62a and 62b are myofascial release balls. The distraction device 62 may be the same type of device or item as the distraction device 46. For example, as is illustrated, the distraction devices 46 and 62 may all be myofascial release balls. Alternatively, the distraction device 62 may be a 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turtzo (U.S. Patent No. 6099490) in view of Caprio (U.S. Patent No. 3452748) and in further view of Drulias et al. (U.S. Patent No. 5179942).
Regarding claim 1, Turtzo discloses (Col. 5, lines 28-40; Col. 6, lines 34-42; Col. 8, lines 39-40; Figures 1-2, 5, 7,9) a belt 110 (Figures 7 and 9, brace 110), comprising: an inner belt 170,180 (Figure 7, abdominal support band 170 and band 180) configured to encircle a waist portion of a user (Figure 9, bands 170,180 encircle waist), the inner belt 170,180 (Figure 7, abdominal support band 170 and band 180) comprising: a first end 175 (Figure 7, fastening patch 175 on end of band 170), a second end 153 
However, Turtzo fails to explicitly disclose the first set of one or more pockets further configured to hold the first set of one or more distraction devices entirely inward of the internal side of the inner 
Caprio teaches (Col. 2, lines 40; Col. 3, lines 19-21, 41-46, 52; Figures 1, 6, 8-9) an analogous belt 10,54 (Col. 2, lines 40, Col. 3, line 52, and Figure 6, garment 10 and outer support band 54) wherein the analogous first set of one or more pockets 44 (Col. 3, line 19 and Figure 1, pocket 44) further configured to hold (Col. 3, lines 19-21 and Figure 1, pair of inguinal pads 46 made of any suitable cushioning material are inserted in the pockets 44 for engagement with the inguinal regions of the wearer) the analogous first set of one or more distraction devices 46 (Col. 3, lines 19-21 and Figure 1, inguinal pad 46) entirely inward (Figure 1, pockets 44 and pads 46 inward of garment 10) of the analogous internal side (Figure 1, pockets 44 and pad 36 on internal surface of garment 10) of the analogous inner belt 10 (Col. 2, lines 40 and Figures 1, garment 10), wherein the analogous first set of one or more distraction devices 46 are sized and/or shaped to extend inwards towards the user (Figure 1, pocket 44 and pad 46 extend inward towards user) from the analogous internal side (Figure 1, pockets 44 and pad 36 on internal surface of garment 10) of the analogous inner belt  10 when the analogous inner belt 10 encircles the waist portion of the user (Figures 8-9, garment 10 encircles waist).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the inner belt as well as the first set of one or more pockets and distraction devices of Turtzo, so that the first set of one or more pockets holds the first set of one more distraction devices entirely inward of the inner belt, as taught by Caprio, in order to provide an improved belt that has internally placed pockets for increasing the surface area of contact 
However, the combination of Turtzo in view of Caprio fails to explicitly disclose the second set of one or more pockets further configured to hold the second set of one or more distraction devices entirely inwards of the internal side of the inner belt, wherein the second set of one or more distraction devices are sized and/or shaped to extend inwards towards the user from the internal side of the inner belt when the inner belt encircles the waist portion of the user.
Drulias teaches (Col. 2, lines 39-51; Col. 4, lines 62-66; Col. 5, lines 9-10; Col. 6, lines 6-7; Figures 1, 3; Claim 8) an analogous belt 2,4,6,22 (Col. 4, lines 62-65, Col. 6, lines 6-7, and Figures 1 and 3, inner belt has upper portion of woven elastic band 2 and a lower portion elastic band 4 stitched along edge 40 attached to woven elastic band 6. Outer belt is secondary support 22) wherein the analogous second set of one or more pockets 8 (Col. 4, line 66 and Figure 1, pocket 8) further configured to hold (Col. 5, lines 9-10 and Figure 1, pouch 8 is meant to be placed against the lower lumbar spine with therapeutic packet 32 inserted) the analogous second set of one or more distraction devices 32 (Col. 5, lines 10 and Figure 1, therapeutic packet 32) entirely inwards (Figure 1, pocket 8 and therapeutic packet 32 located inward of the woven elastic band 2,4,6) of the analogous internal side (Figure 1, pocket 8 on internal side of the woven elastic band 2,46) of the analogous inner belt 2,4,6 (Col. 4, lines 62-65, and Figures 1, inner belt has upper portion of woven elastic band 2 and a lower portion elastic band 4 stitched along edge 40 attached to woven elastic band 6), wherein the analogous second set of one or more distraction devices 32 are sized and/or shaped to extend inwards towards the user (Figure 1, pocket 8 and therapeutic packet 32 extend inward towards user) from the analogous internal side (Figure 1, pocket 8 on internal side of the woven elastic band 2,46) of the analogous inner belt 2,4,6 when the analogous inner belt 2,4,6 encircles the waist portion of the user (Figures 10-11, woven band 2,4,6 with secondary support 22 encircles waist).

Regarding claim 2, the combination of Turtzo in view of Caprio in view of Drulias discloses the invention as described above and further discloses (in Figures 7, 9 of Turtzo) an outer belt 190,200 (Figure 7, straps 190,200) coupled to the external side (Figure 7, straps 190,200 coupled to external side of bands 170,180) of the inner belt 170,180 (Figure 7, bands 170,180) and configured to encircle the waist portion of the user (Figures 7 and 9, straps 190,200 encircle waist) and encircle (Figures 7 and 9, straps 190,200 encircle inner band 170,180) the inner belt 170,180 (Figure 7, bands 170,180) when the inner belt 170,180 (Figure 7, bands 170,180) encircles the waist portion of the user (Figures 7 and 9, straps 190,200 encircle inner band 170,180 when inner band 170,180 is worn around waist).
Regarding claim 3, the combination of Turtzo in view of Caprio in view of Drulias discloses the invention as described above and further discloses (in Col. 6, lines 34-42, Figures 7, 9 of Turtzo) wherein the first position (Figures 7 and 9, first position located at ends of inner band 170,180) of the first set of one or more pockets 157 (Figure 7, pouch 157) on the internal side 52 (Figures 1-2 and 7, exterior side 53,153 is stitched together with interior side 52 to form a pouch 57,157) of the inner belt 170,180 (Figure 7, abdominal support band 170 and band 180) is configured to cause the first set of one or more distraction devices 58,158 to apply pressure (Col. 6, lines 40-42, abdominal stiffener 58,158 places compressive forces on the wearer's abdominal cavity) to a left abdominal oblique muscle (Col. 6, lines 34-42, Varying shapes and sizes can be utilized depending upon the wearer's need for support and 
Regarding claim 4, the combination of Turtzo in view of Caprio in view of Drulias discloses the invention as described above and further discloses (in Col. 5, lines 28-40, Col. 8, lines 39-40, Col. 9, lines 32-48, Figures 1-2, 7, 9 of Turtzo) wherein the second position (Figures 7 and 9, second position at center of inner bands 170,180) of the second set of one or more pockets 146 (Col. 8, lines 39-40 and Figure 7, casing 146 is a pouch member which, as shown below, receives lumbar support member 126 to provide customized support to the wearer) on the internal side (Figure 7, exterior side 146a is stitched together with interior side 146b to form a pouch 146) of the inner belt 170,180 (Figure 7, abdominal support band 170 and band 180) is configured to cause the second set of one or more distraction devices 26,126 to apply pressure (Col. 9, lines 32-48, support band 70, 170 is preferably made of an elastic material, it can be pulled with a selected amount of force so as to compress lumbar support section 20,120 to the wearer's lumbosacral region) to a left sacroiliac joint (Figures 1-2, 7, and 9, lumbar support section 20,120 applies pressure to lumbosacral region, specifically a left sacroiliac joint) and a right sacroiliac joint (Figures 1-2, 7, and 9, lumbar support section 20,120 applies pressure to 
Regarding claim 6, the combination of Turtzo in view of Caprio in view of Drulias discloses the invention as described above and further discloses (in Col. 8, lines 39-40, Figure 7 of Turtzo) wherein the second set of one or more pockets 146 (Col. 8, lines 39-40 and Figure 7, casing 146 is a pouch member which, as shown below, receives lumbar support member 126 to provide customized support to the wearer) comprises one pocket 146 (Figure 7, casing 146 is a single pouch member) with a single opening (Figure 7, casing 146 has a single opening) into the pocket 146 (Figure 7, casing 146 is a single pouch member).
Regarding claim 7, the combination of Turtzo in view of Caprio in view of Drulias discloses the invention as described above and further discloses (in Col. 6, lines 34-42, Figure 7 of Turtzo) wherein the first set of one or more distraction devices 58,158 comprises one or more pieces of padding (Col. 6, lines 34-42, thermoplastic abdominal stiffener 58,158 with varying rigidity. For example, thermoplastic polyurethane foam padding), one or more items of clothing, one or more pieces of air pressure tubing, one or more balls, or a combination thereof.
Regarding claim 8, the combination of Turtzo in view of Caprio in view of Drulias discloses the invention as described above and further discloses (in Col. 6, lines 34-42, Figure 7 of Turtzo) wherein the second set of one or more distraction devices 26,126 comprises one or more pieces of padding (Figure 7, Lumbar support member 126 with protrusion 130, has outer rigid layer and inner flexible layer for comfort and padded support to the lumbosacral area), one or more items of clothing, one or more pieces of air pressure tubing, one or more balls, or a combination thereof.
Regarding claim 9, Turtzo discloses (Col. 5, lines 28-40; Col. 6, lines 34-42; Col. 8, lines 39-40; Col. 9, lines 32-48; Figures 1-2, 7, and 9) a method, comprising: positioning an inner belt 170,180 (Figure 
However, Turtzo fails to explicitly disclose the first set of one or more distraction devices to be located entirely inward of an internal side of the inner belt, wherein the first set of one or more distraction devices are sized and/or shaped to extend inwards towards the user from the internal side of the inner belt when the inner belt encircles the waist portion of the user; the second set of one or more distraction devices to be located entirely inward of the internal side of the inner belt, wherein the second set of one or more distraction devices are sized and/or shaped to extend inwards towards the user from the internal side of the inner belt when the inner belt encircles the waist portion of the user.
Caprio teaches (Col. 2, lines 40; Col. 3, lines 19-21, 41-46, 52; Figures 1, 6, 8-9) an analogous belt 10,54 (Col. 2, lines 40, Col. 3, line 52, and Figure 6, garment 10 and outer support band 54) wherein the analogous first set of one or more distraction devices 46 (Col. 3, lines 19-21 and Figure 1, inguinal pad 46) to be located entirely inward (Figure 1, pockets 44 and pads 46 inward of garment 10) of an analogous internal side (Figure 1, pockets 44 and pad 36 on internal surface of garment 10) of the analogous inner belt 10 (Col. 2, lines 40 and Figures 1, garment 10), wherein the analogous first set of one or more distraction devices 46 are sized and/or shaped to extend inwards towards the user (Figure 1, pocket 44 and pad 46 extend inward towards user) from the analogous internal side (Figure 1, pockets 44 and pad 36 on internal surface of garment 10) of the analogous inner belt 10 when the analogous inner belt 10 encircles the waist portion of the user (Figures 8-9, garment 10 encircles waist).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the inner belt as well as the first set of one or more pockets and distraction devices of Turtzo, so that the first set of one or more pockets holds the first set of one more distraction devices entirely inward of the inner belt, as taught by Caprio, in order to provide an improved belt that has internally placed pockets for increasing the surface area of contact 
However, the combination of Turtzo in view of Caprio fails to explicitly disclose the second set of one or more distraction devices to be located entirely inward of the internal side of the inner belt, wherein the second set of one or more distraction devices are sized and/or shaped to extend inwards towards the user from the internal side of the inner belt when the inner belt encircles the waist portion of the user.
Drulias teaches (Col. 2, lines 39-51; Col. 4, lines 62-66; Col. 5, lines 9-10; Col. 6, lines 6-7; Figures 1, 3; Claim 8) an analogous belt 2,4,6,22 (Col. 4, lines 62-65, Col. 6, lines 6-7, and Figures 1 and 3, inner belt has upper portion of woven elastic band 2 and a lower portion elastic band 4 stitched along edge 40 attached to woven elastic band 6. Outer belt is secondary support 22) wherein the analogous second set of one or more distraction devices 32 (Col. 5, lines 10 and Figure 1, therapeutic packet 32) to be located entirely inward  (Figure 1, pocket 8 and therapeutic packet 32 located inward of the woven elastic band 2,4,6) of the analogous internal side (Figure 1, pocket 8 on internal side of the woven elastic band 2,46) of the analogous inner belt 2,4,6 (Col. 4, lines 62-65, and Figures 1, inner belt has upper portion of woven elastic band 2 and a lower portion elastic band 4 stitched along edge 40 attached to woven elastic band 6), wherein the analogous second set of one or more distraction devices 32 are sized and/or shaped to extend inwards towards the user (Figure 1, pocket 8 and therapeutic packet 32 extend inward towards user) from the analogous internal side (Figure 1, pocket 8 on internal side of the woven elastic band 2,46) of the analogous inner belt 2,4,6 when the analogous inner belt 2,4,6 encircles the waist portion (Figures 10-11, woven band 2,4,6 with secondary support 22 encircles waist).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the inner belt as well as the second set of one or more pockets and distraction devices of Turtzo in view of Caprio, so that the second set of one or more 
Regarding claim 10, the combination of Turtzo in view of Caprio in view of Drulias discloses the invention as described above and further discloses (in Col. 7, lines 57-60, Figure 1, 7 of Turtzo) positioning an outer belt 190,200 (Figure 7, straps 190,200) around the waist portion of a user (Figures 7 and 9, straps 190,200 positioned around waist), the outer belt 190,200 (Figure 7, straps 190,200) being coupled (Figure 7, straps 190,200 coupled to external side of bands 170,180) to the inner belt 170,180 (Figure 7, bands 170,180) and comprising a first end 96 (Figure 1, free end 94 with hook and loop type material 96 on topside), a second end 106 (Figure 1, free end 104 with hook and loop type material 106 on topside), and a length that extends (Figures 1, 7, and 9, length between hook and loops 96,106 is determined by the circumference of a user’s waist) from the first end 96 (Figure 1, free end 94 with hook and loop type material 96 on topside) to the second end 106 (Figure 1, free end 104 with hook and loop type material 106 on topside); coupling (Col. 7, lines 57-60, free ends 94 and 104 may be provided on their topsides with hook and loop type material section 96 and 106, respectively, for selectively attaching to the underside hook and loop material sections of the opposite strap) the first end 96 (Figure 1, free end 94 with hook and loop type material 96 on topside) of the outer belt 190,200 (Figure 7, straps 190,200) around the waist portion of a user (Figures 7 and 9, straps 190,200 positioned around waist) to the second end 106 (Figure 1, free end 104 with hook and loop type material 106 on topside) of the outer belt 190,200 (Figure 7, straps 190,200) around the waist portion of a user (Figures 7 and 9, straps 190,200 positioned around waist) so that the outer belt 190,200 (Figure 7, straps 190,200) encircles the waist portion of the user (Figures 7 and 9, straps 190,200 encircle waist) and further 
Regarding claim 11, the combination of Turtzo in view of Caprio in view of Drulias discloses the invention as described above and further discloses (in Col. 6, lines 34-42, Figure 1, 7 of Turtzo) positioning (Figures 1 and 7, abdominal stiffener 58,158 positioned into pouch 57,157) the first set of one or more distraction devices 58,158 into the first set of one or more pockets 157 (Figure 7, pouch 157) coupled (Figure 7, pouch 157 coupled to inner belt 170,180) to the inner belt 170,180 (Figure 7, abdominal support band 170 and band 180), so as to cause the first set of one or more distraction devices 58,158 to apply pressure (Col. 6, lines 40-42, abdominal stiffener 58,158 places compressive forces on the wearer's abdominal cavity) to a left abdominal oblique muscle (Col. 6, lines 34-42, Varying shapes and sizes can be utilized depending upon the wearer's need for support and desire for comfort. It is preferred that a great number of stiffeners of varying rigidity will be provided with support brace 10,110 to be interchangeably worn within pouch 57,157, depending upon the wearer's needs, to place compressive forces on the wearer's abdominal cavity; Figure 9, adjusting shape and size of the stiffener 58,158 to target left abdominal oblique muscle) and a right abdominal oblique muscle (Col. 6, lines 34-42, Varying shapes and sizes can be utilized depending upon the wearer's need for support and desire for comfort. It is preferred that a great number of stiffeners of varying rigidity will be provided with support brace 10,110 to be interchangeably worn within pouch 57,157, depending upon the wearer's needs, to place compressive forces on the wearer's abdominal cavity; Figure 9, adjusting shape and size of the stiffener 58,158 to target left abdominal oblique muscle) of the user when the inner belt 170,180 (Figure 7, bands 170,180) encircles the waist portion of the user (Figures 7 and 9, bands 170,180 encircle waist).
Regarding claim 12, the combination of Turtzo in view of Caprio in view of Drulias discloses the invention as described above and further discloses (in Col. 5, lines 28-40, Col. 9, lines 32-48, Figure 1-2, 
Regarding claim 13, the combination of Turtzo in view of Caprio in view of Drulias discloses the invention as described above and further discloses (in Col. 6, lines 34-42 of Turtzo) wherein the first set of one or more distraction devices 58,158 comprises one or more pieces of padding (Col. 6, lines 34-42, thermoplastic abdominal stiffener 58,158 with varying rigidity. For example, thermoplastic polyurethane foam padding), one or more items of clothing, one or more pieces of air pressure tubing, one or more balls, or a combination thereof.
Regarding claim 14, the combination of Turtzo in view of Caprio in view of Drulias discloses the invention as described above and further discloses (in Col. 5, lines 28-40, Figure 7 of Turtzo) wherein the second set of one or more distraction devices 26,126 comprises one or more pieces of padding (Col. 5, lines 28-40, Lumbar support member 126 with protrusion 130, has outer rigid layer and inner flexible 
Regarding claim 15, Turtzo discloses (Col. 5, lines 28-40; Col. 6, lines 34-42; Col. 6, lines 40-42; Col. 8, lines 39-40; Col. 9, lines 32-48; Figures 1-2, 7, 9) a method, comprising: coupling (Figure 7, pouch 157 coupled to inner band 170,180) a first set of one or more pockets 157 (Figure 7, pouch 157) to a first position (Figures 7 and 9, first position located at ends of inner bands 170,180) on an internal side 52 (Figures 1-2 and 7, exterior side 53,153 is stitched together with interior side 52 to form a pouch 57,157) of an inner belt 170,180 (Figure 7, abdominal support band 170 and band 180) configured to encircle a waist portion of a user (Figure 9, inner bands 170,180 encircle user’s waist), the first set of one or more pockets 157 (Figure 7, pouch 157) configured to receive (Figures 1 and 7, pouch 57,157 receives abdominal stiffener 58,158) a first set of one or more distraction devices 58,158 (Col. 6, lines 34-42, abdominal stiffener 58,158 is preferably formed of a thermoplastic material and is shaped to generally fit within pouch 57. Varying shapes and sizes can be utilized depending upon the wearer's need for support and desire for comfort. It is preferred that a great number of stiffeners of varying rigidity will be provided with support brace 10 to be interchangeably worn within pouch 57, depending upon the wearer's needs, to place compressive forces on the wearer's abdominal cavity. The stiffener 58,158 is an equivalent structure to the padding, clothing, air pressure tubing, ball, or any other device or item that may apply pressure to a portion of a user when the distraction device is positioned within a front pocket as defined by the 112f analysis above), wherein the first position (Figures 7 and 9, first position located at ends of inner band 170,180) of the first set of one or more pockets 157 (Figure 7, pouch 157) on the internal side 52 (Figures 1-2 and 7, exterior side 53,153 is stitched together with interior side 52 to form a pouch 57,157) of the inner belt 170,180 (Figure 7, abdominal support band 170 and band 180) is configured to cause the first set of one or more distraction devices 58,158 to apply pressure (Col. 6, lines 40-42, abdominal stiffener 58,158 places compressive forces on the wearer's abdominal cavity) to one 
However, Turtzo fails to explicitly disclose the first set of one or more pockets further configured to hold the first set of one or more distraction devices entirely inward of the internal side of the inner belt, wherein the first set of one or more distraction devices are sized and/or shaped to extend inwards towards the user from the internal side of the inner belt when the inner belt encircles the waist portion of the user; the second set of one or more pockets further configured to hold the second set of one or more distraction devices entirely inwards of the internal side of the inner belt, wherein the second set of one or more distraction devices are sized and/or shaped to extend inwards towards the user from the internal side of the inner belt when the inner belt encircles the waist portion of the user.
Caprio teaches (Col. 2, lines 40; Col. 3, lines 19-21, 41-46, 52; Figures 1, 6, 8-9) an analogous belt 10,54 (Col. 2, lines 40, Col. 3, line 52, and Figure 6, garment 10 and outer support band 54) wherein the analogous first set of one or more pockets 44 (Col. 3, line 19 and Figure 1, pocket 44) further configured analogous first set of one or more distraction devices 46 (Col. 3, lines 19-21 and Figure 1, inguinal pad 46) entirely inward (Figure 1, pockets 44 and pads 46 inward of garment 10) of the analogous internal side (Figure 1, pockets 44 and pad 36 on internal surface of garment 10) of the analogous inner belt 10 (Col. 2, lines 40 and Figures 1, garment 10), wherein the analogous first set of one or more distraction devices 46 are sized and/or shaped to extend inwards towards the user (Figure 1, pocket 44 and pad 46 extend inward towards user) from the analogous internal side (Figure 1, pockets 44 and pad 36 on internal surface of garment 10) of the analogous inner belt  10 when the analogous inner belt 10 encircles the waist portion of the user (Figures 8-9, garment 10 encircles waist).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the inner belt as well as the first set of one or more pockets and distraction devices of Turtzo, so that the first set of one or more pockets holds the first set of one more distraction devices entirely inward of the inner belt, as taught by Caprio, in order to provide an improved belt that has internally placed pockets for increasing the surface area of contact between the distraction device and the user, ultimately enhancing the amount of pressure therapy given by distraction devices (Caprio, Col. 3, lines 41-46). 
However, the combination of Turtzo in view of Caprio fails to explicitly disclose the second set of one or more pockets further configured to hold the second set of one or more distraction devices entirely inwards of the internal side of the inner belt, wherein the second set of one or more distraction devices are sized and/or shaped to extend inwards towards the user from the internal side of the inner belt when the inner belt encircles the waist portion of the user.
Drulias teaches (Col. 2, lines 39-51; Col. 4, lines 62-66; Col. 5, lines 9-10; Col. 6, lines 6-7; Figures 1, 3; Claim 8) an analogous belt 2,4,6,22 (Col. 4, lines 62-65, Col. 6, lines 6-7, and Figures 1 and 3, inner analogous second set of one or more pockets 8 (Col. 4, line 66 and Figure 1, pocket 8) further configured to hold (Col. 5, lines 9-10 and Figure 1, pouch 8 is meant to be placed against the lower lumbar spine with therapeutic packet 32 inserted) the analogous second set of one or more distraction devices 32 (Col. 5, lines 10 and Figure 1, therapeutic packet 32) entirely inwards (Figure 1, pocket 8 and therapeutic packet 32 located inward of the woven elastic band 2,4,6) of the analogous internal side (Figure 1, pocket 8 on internal side of the woven elastic band 2,46) of the analogous inner belt 2,4,6 (Col. 4, lines 62-65, and Figures 1, inner belt has upper portion of woven elastic band 2 and a lower portion elastic band 4 stitched along edge 40 attached to woven elastic band 6), wherein the analogous second set of one or more distraction devices 32 are sized and/or shaped to extend inwards towards the user (Figure 1, pocket 8 and therapeutic packet 32 extend inward towards user) from the analogous internal side (Figure 1, pocket 8 on internal side of the woven elastic band 2,46) of the analogous inner belt 2,4,6 when the analogous inner belt 2,4,6 encircles the waist portion of the user (Figures 10-11, woven band 2,4,6 with secondary support 22 encircles waist).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the inner belt as well as the second set of one or more pockets and distraction devices of Turtzo in view of Caprio, so that the second set of one or more pockets holds the second set of one more distraction devices entirely inward of the inner belt, as taught by Drulias, in order to provide an improved belt with an internal pocket and distraction device for compressing the distraction device firmly over the back of a wearer to apply adequate pressure through said pocket evenly across said back of the wearer (Drulias, Col. 2, lines 39-51 and Claim 8).
Regarding claim 16, the combination of Turtzo in view of Caprio in view of Drulias discloses the invention as described above and further discloses (in Figures 7, 9 of Turtzo) coupling (Figure 7, straps 
Regarding claim 17, the combination of Turtzo in view of Caprio in view of Drulias discloses the invention as described above and further discloses (in Col. 6, lines 34-42, Figures 7, 9 of Turtzo) wherein the first position (Figures 7 and 9, first position located at ends of inner band 170,180) of the first set of one or more pockets 157 (Figure 7, pouch 157) on the internal side 52 (Figures 1-2 and 7, exterior side 53,153 is stitched together with interior side 52 to form a pouch 57,157) of the inner belt 170,180 (Figure 7, abdominal support band 170 and band 180) is configured to cause the first set of one or more distraction devices 58,158 to apply pressure (Col. 6, lines 40-42, abdominal stiffener 58,158 places compressive forces on the wearer's abdominal cavity) to a left abdominal oblique muscle (Col. 6, lines 34-42, Varying shapes and sizes can be utilized depending upon the wearer's need for support and desire for comfort. It is preferred that a great number of stiffeners of varying rigidity will be provided with support brace 10,110 to be interchangeably worn within pouch 57,157, depending upon the wearer's needs, to place compressive forces on the wearer's abdominal cavity; Figure 9, adjusting shape 
Regarding claim 18, the combination of Turtzo in view of Caprio in view of Drulias discloses the invention as described above and further discloses (in Col. 5, lines 28-40, Col. 8, lines 39-40, Col. 9, lines 32-48, Figures 1-2, 7, 9 of Turtzo) wherein the second position (Figures 7 and 9, second position at center of inner bands 170,180) of the second set of one or more pockets 146 (Col. 8, lines 39-40 and Figure 7, casing 146 is a pouch member which, as shown below, receives lumbar support member 126 to provide customized support to the wearer) on the internal side (Figure 7, exterior side 146a is stitched together with interior side 146b to form a pouch 146) of the inner belt 170,180 (Figure 7, abdominal support band 170 and band 180) is configured to cause the second set of one or more distraction devices 26,126 to apply pressure (Col. 9, lines 32-48, support band 70, 170 is preferably made of an elastic material, it can be pulled with a selected amount of force so as to compress lumbar support section 20,120 to the wearer's lumbosacral region) to a left sacroiliac joint (Figures 1-2, 7, and 9, lumbar support section 20,120 applies pressure to lumbosacral region, specifically a left sacroiliac joint) and a right sacroiliac joint (Figures 1-2, 7, and 9, lumbar support section 20,120 applies pressure to lumbosacral region, specifically a right sacroiliac joint) of the user when the inner belt 170,180 (Figure 7, abdominal support band 170 and band 180) encircles the waist portion of the user (Figure 9, inner bands 170,180 encircle user’s waist).
Regarding claim 20, the combination of Turtzo in view of Caprio in view of Drulias discloses the invention as described above and further discloses (in Col. 8, lines 39-40, Figure 7 of Turtzo) wherein the second set of one or more pockets 146 (Col. 8, lines 39-40 and Figure 7, casing 146 is a pouch member which, as shown below, receives lumbar support member 126 to provide customized support to the wearer) comprises one pocket 146 (Figure 7, casing 146 is a single pouch member) with a single opening (Figure 7, casing 146 has a single opening) into the pocket 146 (Figure 7, casing 146 is a single pouch member).
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Turtzo (U.S. Patent No. 6099490) in view of Caprio (U.S. Patent No. 3452748) in view of Drulias et al. (U.S. Patent No. 5179942) and in further view of Robinson et al. (U.S. Patent No. 9962284). 
Regarding claim 5, the combination of Turtzo in view of Caprio in view of Drulias discloses the invention as described above and further discloses (in Figure 7 of Turtzo) wherein the first set of one or more pockets 157 (Figure 7, pouch 157) comprises one pocket 157 (Figure 7, pouch 157 is single pocket).
	However, the combination of Turtzo in view of Caprio in view of Drulias fails to explicitly disclose two openings into the pocket. 
	Robinson teaches (Col. 4, lines 45-40; Figure 6) two openings (Col. 4, lines 45-40 and Figure 6, thermally conductive members 16 are placed in the two openings within pocket that defines cavity 14) into the analogous pocket 14 (Col. 4, lines 45-40 and Figure 6, pocket that defines cavity 14). 
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pocket of Turtzo in view of Caprio in view of Drulias, to include two openings, as taught by Robinson, in order to provide an improved belt with multiple distraction devices spaced apart within a single pocket (Robinson, Col. 4, lines 45-40). 
Regarding claim 19, the combination of Turtzo in view of Caprio in view of Drulias discloses the invention as described above and further discloses (in Figure 7 of Turtzo) wherein the first set of one or more pockets 157 (Figure 7, pouch 157) comprises one pocket 157 (Figure 7, pouch 157 is single pocket).
	However, the combination of Turtzo in view of Caprio in view of Drulias fails to explicitly disclose two openings into the pocket. 
	Robinson teaches (Col. 4, lines 45-40; Figure 6) two openings (Col. 4, lines 45-40 and Figure 6, thermally conductive members 16 are placed in the two openings within pocket that defines cavity 14) into the analogous pocket 14 (Col. 4, lines 45-40 and Figure 6, pocket that defines cavity 14). 
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pocket of Turtzo in view of Caprio in view of Drulias, to include two openings, as taught by Robinson, in order to provide an improved belt with multiple distraction devices spaced apart within a single pocket (Robinson, Col. 4, lines 45-40). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786   

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786